DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I, claims 1-3, 5, 6, 8, 9, and 11, drawn to an elongate embolectomy device.
Group II, claims 12-15, 17-21, and 23-25, drawn to an elongate embolectomy device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an embolectomy device biased to expand from a radially constrained configuration to a radially expanded configuration when released from a delivery catheter with a blood vessel, the embolectomy device comprising a plurality of elongate clot engaging structure, each clot engaging structure comprising a plurality of interconnected struts forming an open cell pattern and forming a semi-tubular arcuate profile including a convex face and a concave face facing opposite the convex face, this technical feature is not a special technical feature as it does not make a contribution over Grandfield et al. (“Grandfield” US 8529596).  Grandfield discloses an embolectomy device biased to expand from a radially constrained configuration to a radially expanded configuration when released from a delivery catheter with a blood vessel (1000; Fig. 20), the embolectomy device comprising a plurality of elongate clot engaging structure (slit 1040 creating the divide between the plurality of elongate clot engaging structures), each clot engaging structure comprising a plurality of interconnected struts forming an open cell pattern (see Fig. 20) and forming a semi-tubular arcuate profile including a convex face (radially outward facing face) and a concave face facing opposite the convex face (radially inward facing face).
During a telephone conversation with David Burse on April 30, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3, 5, 6, 8, 9, and 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15, 17-21, and 23-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 12-15, 17-21, and 23-25 directed to an invention non-elected without traverse.  Accordingly, claims 12-15, 17-21, and 23-25 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Burse on May 14, 2021.
The application has been amended as follows:
In claim 1, line 7, --in a cross-sectional view along a longitudinal axis of the embolectomy device-- is added after “profile”.
claim 1, lines 12-13, “a longitudinal axis of the embolectomy device” is replaced by --the longitudinal axis--.
Claims 12-15, 17-21, and 23-25 are canceled.
Allowable Subject Matter
Claims 1-3, 5, 6, 8, 9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, the semi-tubular arcuate clot engaging structures each having a concave face facing radially outward and a convex face facing radially inward.  Grandfield (US 8529596) discloses a similar device comprising at least two clot engaging structures (see Fig. 20), but the clot engaging structures have concave face facing radially inward and a convex face facing radially outward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
	/WADE MILES/             Primary Examiner, Art Unit 3771